Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for the loss of crops on one and one-half acres of ground in the year 1929 and inability to plant 4 acres on the same farm land in.1929 as a result of a drain line being destroyed which was under the jurisdiction of the Division of Highways. The files in the case do not disclose very many facts upon which the court can consider the actual damage, but it appears that the District Engineer of Highways and the Attorney General’s office are of the opinion that ,an allowance should be made. The claim is for $180.00 and the Attorney General suggests that $75.00 is a reasonable amount to allow. Therefore the court recommends that claimant be allowed the sum of Seventy-five ($75.00) Dollars.